                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT

 MC1 HEALTHCARE, INC., d/b/a                           )     CIVIL NO. 3:17-CV-01909 (KAD)
 MOUNTAINSIDE TREATMENT                                )
 CENTER                                                )
      Plaintiff                                        )
                                                       )
            v.                                         )
                                                       )
 UNITED HEALTH GROUP, INC., et al.                     )
      Defendants                                       )     MAY 7, 2019

                           MEMORANDUM OF DECISION RE:
                       MOTION TO DISMISS AND MOTION TO STRIKE
                         THE AMENDED COMPLAINT [ECF N0. 55]

Kari A. Dooley, United States District Judge

        The      Plaintiff,   MC1    Healthcare      Inc.,   d/b/a    Mountainside      Treatment      Center

(“Mountainside”), is a healthcare services provider that has treated individuals who are

beneficiaries under benefit plans covered and/or administered by the seven Defendants1

(collectively, “United”). In the Amended Complaint, Mountainside asserts five causes action, each

challenging United’s efforts to recoup purported overpayments it made to Mountainside. United

has moved to dismiss this action pursuant Rule 12(b)(6) of the Federal Rules of Civil Procedure

for failure to state a claim. United has also moved pursuant to Rule 12(f) to strike Paragraphs 16

through 18 of the Amended Complaint. For the reasons set forth below, the Motion to Dismiss is

GRANTED in part and DENIED in part and the Motion to Strike is GRANTED in part and

DENIED in part.




        1
           United Health Group, Inc., United Healthcare, Inc., Optum, Inc., Optumhealth, Inc., UnitedHealthCare
Services, Inc., United Behavioral Health, Inc., and OptumInsight, Inc.
Factual Allegations

        For purposes of this motion, the Court accepts the allegations in the Amended Complaint

as true and they are set forth as follows. Mountainside is a healthcare services provider that

provides treatment for, among other things, substance abuse. (Amended Compl. at ¶¶ 2–3.) Prior

to providing such services, Mountainside requires its prospective patients to sign a contract that

contains the following “Assignment of Benefits” provision:

                                       Assignment of Benefits

                                                  ***
                 Permission to Bill

                 I, [patient’s name], permit Mountainside Treatment Center, to bill
                 my insurance company for any facility and professional charges
                 rendered during my treatment stay.

                 Assignment of Benefits

                 I, [patient’s name], am requesting that my Insurance company
                 submit any payment related to my care at this rendering facility to
                 the Mountainside Treatment Center at PO Box 717, Canaan, CT
                 06018.

                 Authorization to Appeal

                 I, [patient’s name], authorize Mountainside Treatment Center to
                 appeal any adverse decisions provided by my insurance company on
                 my behalf.

(Id. at ¶ 23.)

        If the prospective patient has insurance, Mountainside calls the insurance company to

confirm that the proposed treatment is covered under the terms of the relevant policy or benefit

plan. (Id. at ¶ 24.) Mountainside also intermittently contacts the insurance company for additional

approvals as the patient’s treatment regimen progresses towards discharge. (Id.) Mountainside

relies on the insurance company’s approvals in determining the percentage or amount of the

services costs that need to be billed directly to the patient. (Id.)



                                                   2
       During the relevant time period, Mountainside provided services to beneficiaries of benefit

plans covered and/or administered by United. (Id. at ¶¶ 18–21.) Mountainside does not have a

contract with United and is an out-of-network provider under the plans. (Id. at ¶ 22.) When billing

United, Mountainside used a “UB04” form, which indicates that payment is requested pursuant to

an assignment. (Id. at ¶ 28.) Initially, United tendered payment to Mountainside for covered

services. (Id.) On or about May 5, 2017, however, United sent a letter to Mountainside accusing

it of improperly billing services on an “unbundled” basis rather than a “bundled” basis. (Id. at ¶

29.) On May 25, 2017, Mountainside responded that, as an out-of-network provider, it was not

required to bundle or unbundle any of its services. (Id. at ¶ 31.) Thereafter, United began

recouping its purported overpayments by not paying for services for other insureds (“offsetting”),

including services provided to insureds who are not members of the same plans under which the

alleged overpayments were made (“cross-plan offsetting”). (Id. at ¶ 32.)

Procedural History

       On November 14, 2017, Mountainside initiated this action. On March 26, 2018, United

filed its first motion to dismiss for largely the same reasons asserted in the instant motion to

dismiss. On April 13, 2018, the parties reached a stipulation whereby Mountainside would file an

amended complaint, which it did on April 30, 2018.

       The Amended Complaint is the operative complaint. Like the original complaint, it seeks

declaratory, monetary, and injunctive relief pursuant to § 502(a) of the Employee Retirement

Income Security Act (“ERISA”), codified at 29 U.S.C. § 1132 (Count One). (Amended Compl.

at ¶¶ 38–44.) It also contains four state law claims for violation of the Connecticut Unfair Trade

Practices Act (“CUTPA”) and Connecticut Unfair Insurance Practices Act (“CUIPA”) (Count

Two), negligent misrepresentation (Count Three), promissory estoppel (Count Four), and unjust




                                                3
enrichment (Count Five). (Id. at ¶¶ 45–62). Each count of the Amended Complaint seeks payment

for services rendered and in doing so challenges United’s right to recoup the disputed fees. Count

One and Count Two further challenge United’s use of cross-plan offsetting for its recoupments.

       United moves to dismiss this action in its entirety on several grounds. With respect to the

ERISA claim, United principally argues that Mountainside, as a provider, cannot assert a claim

under ERISA. With respect to the state law claims, United argues that Mountainside has failed to

plead these claims adequately. Alternatively, United argues that ERISA preempts each of these

claims. The Court will address each of United’s arguments as necessary.

United’s Motion to Dismiss

       Standard of Review

       As an initial matter, United originally moved to dismiss Count One of the Amended

Complaint for lack of standing pursuant to Rule 12(b)(1). United’s challenge, however, is to

Mountainside’s “statutory standing” — i.e., its ability to assert a claim under ERISA — not its

constitutional standing under Article III of the United States Constitution. “The Supreme Court

has recently clarified . . . that what has been called ‘statutory standing’ in fact is not a standing

issue, but simply a question of whether the particular plaintiff has a cause of action under the

statute. This inquiry does not belong to the family of standing inquiries because the absence of a

valid cause of action does not implicate subject-matter jurisdiction, i.e., the court’s statutory or

constitutional power to adjudicate the case.” Am. Psychiatric Ass’n v. Anthem Health Plans, Inc.,

821 F.3d 352, 359 (2d Cir. 2016) (citations omitted; ellipses omitted; internal quotation marks




                                                 4
omitted). Accordingly, United’s motion to dismiss Count One for lack of “statutory standing”2 is

properly analyzed under Rule 12(b)(6), not Rule 12(b)(1).

        To survive a motion to dismiss filed pursuant to Rule 12(b)(6), “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 678. “The plausibility standard is not akin to a ‘probability requirement,’ but it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Id. (quoting

Twombly, 550 U.S. at 557). Legal conclusions and “[t]hreadbare recitals of the elements of a cause

of action, supported by mere conclusory statements,” are not entitled to a presumption of truth.

Iqbal, 556 U.S. at 678. Nevertheless, when reviewing a motion to dismiss, the court must accept

well-pleaded factual allegations as true and draw “all reasonable inferences in the non-movant’s

favor.” Interworks Sys. Inc. v. Merch. Fin. Corp., 604 F.3d 692, 699 (2d Cir. 2010).

        Count One: ERISA

        United first challenges Mountainside’s ability to assert claims based on its patients’ rights

under their benefit plans and ERISA, arguing that the “Assignment of Benefits” form does not

transfer any of the patients’ rights to Mountainside. Mountainside counters that this form

constitutes a legal assignment of its patients’ rights under their plans and, therefore, confers

derivative standing to sue under ERISA. For purposes of the motion to dismiss, it is deemed true

that all of Mountainside’s patients executed the Assignment of Benefits form detailed above.



        2
           “Because the Supreme Court made clear in Lexmark [Int'l, Inc. v. Static Control Components, Inc., 572 U.S.
118 (2014)] that the ‘statutory standing’ appellation is ‘misleading’ and ‘a misnomer,’” the Second Circuit has
instructed courts to avoid this appellation. Am. Psychiatric Ass’n, 821 F.3d at 359.


                                                         5
Therefore, if United is correct that the Assignment of Benefits form does not convey any rights

under ERISA, whatever claims Mountainside purports to bring under ERISA must be dismissed

with prejudice. If the Court does not agree with United’s argument, however, then the Court must

determine whether Count One is adequately pleaded.

                 The Assignment of Benefits Form

        Pursuant to Section 502 of ERISA, a plan participant or beneficiary may bring a civil

enforcement action “to recover benefits due to him under the terms of his plan, to enforce his rights

under the terms of the plan, or to clarify his rights to future benefits under the terms of the plan.”

29 U.S.C. § 1132(a)(1)(B); see also Simon v. Gen. Elec. Co., 263 F.3d 176, 177 (2d Cir. 2001)

(per curiam). A “beneficiary” is “a person designated by a participant, or by the terms of an

employee benefit plan, who is or may become entitled to a benefit thereunder.” 3 29 U.S.C. §

1002(2)(B)(8). “A beneficiary is best understood as an individual who enjoys rights equal to the

participants to receive coverage from the healthcare plan. A participant’s spouse or child is the

most likely candidate for this term.” Rojas v. Cigna Health & Life Ins. Co., 793 F.3d 253, 257 (2d

Cir. 2015). The “right to payment” for covered services, however, “does not a beneficiary make.”

Id. at 258 (holding that healthcare providers are not beneficiaries under ERISA).

        Generally, only the parties enumerated in Section 502 may sue for relief under ERISA.

Franchise Tax Bd. v. Constr. Laborers Vacation Trust for S. Cal., 463 U.S. 1, 27 (1983); Simon,

263 F.3d at 177. A “narrow exception” to this rule exists for “healthcare providers to whom a

[participant or] beneficiary has assigned his claim in exchange for health care.” Montefiore Med.




          3
            A “participant” is “any employee or former employee of an employer, or any member or former member
of an employee organization, who is or may become eligible to receive a benefit of any type from an employee benefit
plan which covers employees of such employer or members of such organization, or whose beneficiaries may be
eligible to receive any such benefit.” 29 U.S.C. § 1002(2)(B)(7). In Count One, Mountainside purports to bring
claims on behalf of only “beneficiaries.”


                                                         6
Ctr. v. Teamsters Local 272, 642 F.3d 321, 329 (2d Cir. 2011); see also Simon, 263 F.3d at 178;

I.V. Serv. of Am. Inc. v. Trustees of the Am. Consulting Eng’r Council, 136 F.3d 114, 117 n.2 (2d

Cir. 1998). To assert an ERISA claim, therefore, a provider must establish that it has a valid

assignment of the rights asserted in the complaint that comports with the terms of the benefit

plan(s) at issue. See, e.g., McCulloch Orthopaedic Surgical Servs., PLLC v. Aetna Inc., 857 F.3d

141, 147 (2d Cir. 2017) (holding that assignment to out-of-network provider was “a legal nullity”

in light of anti-assignment provision in plan); see also Kennedy v. Conn. Gen. Life Ins. Co., 924

F.2d. 698, 700 (7th Cir. 1991) (“Because ERISA instructs courts to enforce strictly the terms of

plans, an assignee cannot collect unless he establishes that the assignment comports with the plan.”

[citation omitted]); Physicians Multispecialty Grp. v. Health Care Plan of Horton Homes, Inc.,

371 F.3d 1291, 1295 (11th Cir. 2004) (“we are persuaded by the reasoning of the majority of

federal courts that have concluded that an assignment is ineffectual if the plan contains an

unambiguous anti-assignment provision”); City of Hope Nat. Med. Ctr. v. HealthPlus, Inc., 156

F.3d 223, 229 (1st Cir. 1998) (“Consistent with the other circuits which have addressed this issue,

we hold that ERISA leaves the assignability or non-assignability of health care benefits under

ERISA-regulated welfare plans to the negotiations of the contracting parties.”).

         “Assuming a plan does not dictate the form of a valid assignment or bar assignment

altogether, a court may draw upon federal common law in assessing whether any purported

assignment was effective.” Neuroaxis Neurosurgical Assocs., PC v. Costco Wholesale Co., 919

F. Supp. 2d 345, 351 (S.D.N.Y. 2013) (citing I.V. Servs. Of Am. Inc., 136 F.3d at 117 n.2). Here,

as discussed infra, the Court has no way of knowing the extent to which the multitude of plans

implicated in Count One dictate the form of assignments or bar assignments altogether.4 The Court


         4
           United has represented that eighteen of the twenty one plans it has identified contain anti-assignment
provisions. Although Mountainside contests the accuracy of that plan identification, it does not dispute that at least


                                                          7
leaves aside this issue for purposes of assessing whether the Assignment of Benefits form is an

assignment because if, as posited by United, the Assignment of Benefits form does not assign any

rights under ERISA, the extent to which the plans allow or disallow assignments is irrelevant.

        “An assignment of a right is a manifestation of the assignor’s intention to transfer it by

virtue of which the assignor’s right to performance by the obligor is extinguished in whole or in

part and the assignee acquires a right to such performance.” Restatement (Second) Contracts §

317 (1981). “No words of art are required to constitute an assignment; any words that fairly

indicate an intention to make the assignee owner of a claim are sufficient. . . .” 29 S. Williston,

Contracts § 74:3 (4th Ed.); accord Sunset Gold Realty, LLC v. Premier Bldg. & Dev., Inc., 133

Conn. App. 445, 452–53 (2012); see also DB Healthcare, LLC v. Blue Cross Blue Shield of Ariz.,

Inc., 852 F.3d 868, 876 (9th Cir. 2017) (“These forms do not use the terms ‘assign’ or ‘assignment,’

but no such specific language is necessary to effectuate an assignment of rights.”). Valid

assignments may take a variety of forms; Restatement (Second) of Contracts § 324; see Montefiore

Med. Ctr., 642 F.3d at 329 n.8; unless a statute or contract provides otherwise; Restatement

(Second) of Contracts § 324; see McCulloch Orthopaedic Surgical Servs., PLLC, 857 F.3d at 147

(looking to terms of benefit plan to determine whether assignment was valid).

        Some courts have held that assignments of rights under ERISA must be express and,

therefore, concluded that forms authorizing or directing an insurance company to pay benefits

directly to a provider do not constitute valid assignments under ERISA. E.g., AvuTox, LLC v.

Cigna Health & Life Ins. Co., No. 5:17-cv-00250 (BO), 2017 WL 6062257, at *3 (E.D.N.C. Dec.

7, 2017) (“In order for an assignment under ERISA to be valid, it must be express.”); see Peterson

v. UnitedHealth Grp., No. 14-cv-02101 (PJS) (BRT), ECF No. 60 at 37–39 (D. Minn. Jan. 23,


some of the plans implicated by the complaint contain provisions restricting or barring assignments. Instead,
Mountainside argues in its complaint and opposition to the motion to dismiss that these provisions are unenforceable.


                                                         8
2015) (oral ruling rejecting plaintiff’s that argument direction of payment form constituted

assignment of benefits). On the other hand, numerous other courts have concluded that language

authorizing an insurance company to pay a provider directly constitutes an assignment of the right

to payment and the corollary right to sue under ERISA for nonpayment. E.g., Brown v. BlueCross

BlueShield of Tenn., Inc., 827 F.3d 543, 547 (6th Cir. 2016); Am. Chiropractic Ass’n v. Am.

Specialty Health Inc., 625 Fed. Appx. 169, 174–75 (3d Cir. 2015); Dialysis Newco Inc. v. Cmty.

Health Sys. Tr. Health Plan, No. 5:15-cv-00272, 2017 WL 2591806, at *4 (S.D. Tex. June 14,

2017); Dallas Cty. Hosp. Dist. v. Blue Cross Blue Shield of Tex., No. 3:05-cv-0582-BF(M), 2006

WL 680473, at *4 (N.D. Tex. Mar. 14, 2006).5

         Here, United contends that the Assignment of Benefits form, despite being titled an

“assignment,” does not meet the requirements for a legal assignment because it merely requests

that the insurance company submit payments directly to Mountainside. As a result, United argues

that no reasonable patient would have understood himself to be irrevocably transferring his legal

rights under ERISA or his plan to Mountainside by signing this form. Mountainside relies upon

the cases cited above that have found to the contrary. It further posits that the Second Circuit when

confronted with the issue will agree, as the Second Circuit recently suggested in dicta that a form

authorizing an insurance company to pay medical benefits directly to a provider “normally would



         5
           United contends that Brown and Dialysis Newco are unpersuasive because the insurance company in each
of those cases conceded that there was a valid assignment. United is mistaken. In both cases, the insurance company
made the same argument as United makes in this case — i.e., that a form authorizing direct payment of benefits to a
provider does not constitute an assignment of rights for the purposes of derivative standing to sue under ERISA.
Brown, 827 F.3d at 546 (“Blue Cross argues that Harrogate’s ‘Assignment of Benefits Forms’ provide only for direct
payment and are therefore insufficient to grant an assignment of rights for purposes of derivative standing.”); Dialysis
New Co. Inc., 2017 WL 2591806, at *4 (“DSI believes that it has this derivative standing because H.S. executed an
‘Assignment of Benefits’ form on his first day of treatment. Defendants disagree. They note that this assignment only
authorized direct payment to DSI — it says nothing about the right to sue.” [citation omitted]). In both cases, the
court rejected this argument. Brown, 827 F.3d at 547 (“We therefore reverse the district court’s holding that
Harrogate’s ‘Assignment of Benefits Forms’ were not valid assignments of benefits for the purpose of conferring
derivative standing.”); Dialysis New Co. Inc., 2017 WL 2591806, at *4 (“In this circuit, the right to receive direct
payment necessarily includes the right to sue for non-payment.”).


                                                           9
constitute an assignment to the provider of the patient’s right to payment.”                            McCulloch

Orthopaedic Surgical Servs., PLLC, 857 F.3d at 147.

          Having considered the foregoing, the Court agrees with Mountainside that the Assignment

of Benefits form constitutes a legal assignment of both the right to receive payment and the

commensurate right to sue under ERISA for nonpayment. The Assignment of Benefits form notes

in two locations that it is an “Assignment of Benefits,” and it makes clear that the patient is

authorizing its insurance company to receive bills from and submit payments directly to

Mountainside. The patient further authorizes Mountainside to appeal any adverse decisions made

by the insurance company concerning coverage. Though not a model of clarity, based on the

foregoing terms and provisions, the Court is persuaded that the average patient would have

understood that by signing this form he was transferring to Mountainside the right to seek and

collect any benefits due under the patient’s plan for the services about to be performed by

Mountainside. The Court is similarly persuaded that, in doing so, this same patient would have

understood himself to be forfeiting the right to seek and collect those same benefits.

          United next contends that even if the Assignment of Benefits form is a legal assignment of

the right to payment and the right to sue under ERISA for non-payment, it does not encompass the

right to pursue injunctive relief.6 Specifically, United asserts that nothing in the language of the

Assignment of Benefits form suggests that the patient is assigning the right to seek prospective,

injunctive relief. Mountainside responds that ERISA expressly authorizes equitable relief and,

therefore, it can seek an injunction as an assignee of an ERISA benefit. The Court agrees with

United.




          6
           United does not challenge whether the Assignment of Benefits form, if it is a valid assignment, conveys the
right to seek the declaratory relief sought in the Amended Complaint.


                                                         10
       “Not all ERISA assignments convey the same rights.” Rojas, 793 F.3d at 258. The

Assignment of Benefits form conveys the narrow right to payment for the services about to be

rendered by Mountainside. Nothing in the Assignment of Benefits form suggests that the patient

is assigning (and thereby forfeiting) his right to seek prospective, injunctive relief concerning

United’s recoupment practices. Because the scope of Mountainside’s derivative standing is

necessarily determined by the scope of its assignment, Mountainside does not have derivative

standing to seek injunctive relief. DB Healthcare, LLC, 852 F.3d at 877 (holding assignment of

right to insurance benefits did not confer right to seek injunction prohibiting insurance company

from recouping alleged overpayments through offsetting); see Rojas, 793 F.3d at 258 (holding that

assignment of patients’ right to payment conferred “only the right to pursue the participants’ claims

for payment, not other categories of ERISA claims”); Premier Health Ctr., P.C. v. UnitedHealth

Grp., 292 F.R.D. 204, 218–19 (D.N.J. 2013) (holding assignment of benefits from a patient for

services rendered by provider “cannot logically imply the right to assert ERISA claims for

injunctive relief” regarding insurance company’s utilization review process). Thus, that portion

of the Amended Complaint and Prayer for Relief which seeks injunctive relief is dismissed with

prejudice.

               The Deficiencies in Mountainside’s Pleading in Count One

       Having determined that the Assignment of Benefits form, on its face, assigns the patients’

right to payment, the Court must next address certain critical deficiencies in Mountainside’s

pleading of Count One.

       As previously discussed, an ERISA claim lies where (1) a participant or beneficiary (2) to

a plan covered by ERISA (3) seeks to recover benefits due to him or her under the terms of the

plan. 29 U.S.C. § 1132(a). Providers do not ordinarily have authority to bring a civil action under




                                                 11
ERISA. Instead, to sue under ERISA, Mountainside must establish that it has a valid assignment

from a plan participant or beneficiary that comports with the terms of the relevant plan. See Simon,

263 F.3d at 177–78; see also, supra, pp. 6 – 11.

         Here, Mountainside seeks to bring, by way of a single count, dozens of individual ERISA

claims on behalf of numerous beneficiaries pursuant to numerous different benefit plans. Although

the Amended Complaint seeks to challenge and enjoin United’s recoupment practices, at its core,

Mountainside seeks to collect what it claims to be owed under the relevant benefit plans for

services provided to each individual patient. Yet, Mountainside fails to identify with sufficient

particularity the assignor-beneficiaries whose claims it is asserting, the participants through whom

the beneficiaries have benefits, or the identity of the plans under which such benefits are allegedly

conferred. The mere fact that Mountainside is an assignee of numerous claims under benefit plans

covered by ERISA does not give Mountainside the unfettered ability to challenge United’s benefits

payments or billing practices, wholly untethered from the patients in whose shoes Mountainside

purports to stand and the plans which convey the rights Mountainside seeks to enforce.

         The Amended Complaint does include two spreadsheets, which list, in redacted form,

information about the patients who were the subjects of the alleged overpayments and

recoupments.7 It is not clear, however, whether Mountainside is asserting claims of patients whose

treatment allegedly resulted in overpayments, the patients whose payments are being offset, or

both. Mountainside also seems to aver that there might be additional, unknown patients whose

rights it might also seek to enforce in this action. Permitting the complaint to proceed as drafted



         7
           United has not filed an unredacted copy of its spreadsheets, under seal or otherwise. Because one of the
spreadsheets contains a list of the overpayments as identified by United in its May 5, 2017, United has been able to
identify the patients in that spreadsheet. With respect to the other spreadsheet, however, United stated at oral argument
that it has been unable to determine who these patients are, and United’s counsel represented that Mountainside’s
counsel has refused to provide the spreadsheet in unredacted form. The spreadsheets do not list any information about
the plans themselves.


                                                          12
— without any specificity or clarity as to the beneficiaries, claims, or plans at issue — would, in

the Court’s view, be unfair.

         The “principal function” of the pleading requirements embodied in Rule 8 of the Federal

Rules of Civil Procedure “is to give the adverse party fair notice of the claim asserted so as to

enable him to answer and prepare for trial.” Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

When a complaint does not comply with Rule 8’s requirements, “the court has the power, on its

own initiative . . . to dismiss the complaint.” Id. “The key to Rule 8(a)’s requirements is whether

adequate notice is given.” Wynder v. McMahon, 360 F.3d 73, 79 (2d Cir. 2004). “[F]air notice

[is] that which will enable the adverse party to answer and prepare for trial, allow the application

of res judicata, and identify the nature of the case so that it may be assigned the proper form of

trial.” Id. (internal quotation marks omitted). Rule 8 requires a plaintiff to “disclose sufficient

information to permit the defendant ‘to have a fair understanding of what the plaintiff is

complaining about and to know whether there is a legal basis for recovery.’” Kittay v. Kornstein,

230 F. 3d 531, 541 (2d Cir. 2000) (emphasis added) (quoting Ricciuti v. New York City Transit

Auth., 941 F.2d 119, 123 (2d Cir. 1991)). For these reasons, dismissal can be appropriate when a

complaint is so “confusing as to ‘overwhelm the defendants’ ability to understand or to mount a

defense.’” Warner Bros. Entm’t Inc. v. Ideal World Direct, 516 F. Supp. 2d 261, 269 (S.D.N.Y.

2007) (quoting Wynder, 360 F.3d at 80).

         With these standards in mind, the Court concludes that Count One does not meet the

pleading requirements of Rule 8.8 Without knowing whose rights Mountainside purports to assert,



         8
           Although United did not move to dismiss this action under Rule 8, it repeatedly raised concerns regarding
Mountainside’s failure to identify the patients and plans at issue in its supporting memoranda. United further requested
that this action be dismissed because of the lack of “the information necessary to identify all of the patients and plans
at issue.”
          The Court also raised its concerns regarding the structure and content of Count One at the hearing on the
motion to dismiss and provided counsel with an opportunity to address those concerns. To the extent that Mountainside


                                                          13
or the plans under which those rights allegedly derive, United does not have fair notice as to the

claims asserted and cannot defend the claims in a meaningful or orderly manner. By way of

example, the terms of the individual plans might identify available defenses, such as the existence

of anti-assignment provisions which might defeat Mountainside’s ability to bring ERISA claims

in the first instance.9 See, e.g., McCulloch Orthopaedic Surgical Servs., PCCL, 857 F.3d at 147

(determining whether assignments were effective based on the terms of the plans); Merrick v.

UnitedHealth Grp. Inc., 175 F. Supp. 3d 110, 121–123 (S.D.N.Y. 2016) (looking to plan terms to

determine whether anti-assignment provisions invalidated provider’s assignments and whether

provider had viable equitable defenses to anti-assignment provisions). The plan provisions will

also shed light on whether United’s recoupments are improper. See Firestone Tire & Rubber Co.

v. Bruch, 489 U.S. 101, 115 (1989) (“the validity of a claim to benefits under an ERISA plan is

likely to turn on the interpretation of terms in the plan at issue”); Karl v. Asarco, Inc. &/or its

Pension Bd., No. 93-cv-03819 (KTD), 1998 WL 107113, at *6 (S.D.N.Y. Mar. 11, 1998) (“Under

ERISA, every employee benefit plan must be contained in a written instrument which governs the

obligations and entitlements under that plan.”), aff’d sub nom. Karl v. Asarco Inc., 166 F.3d 1200

(2d Cir. 1998).

         Accordingly, Count One is dismissed.10 The dismissal is without prejudice to allow

Mountainside to file a second amended complaint that includes sufficient information to put United



believes it has not had an adequate opportunity to address the Court’s Rule 8 concerns, it may address this issue
through a motion for reconsideration.
         9
            Indeed, United argued in its motion to dismiss that the Assignment of Benefits form, if it is a legal
assignment, will likely be void in many instances because of the anti-assignment provisions in many of United’s plans.
Because of the uncertainty concerning the patients and plans at issue in this litigation, the Court cannot take up this
argument at this time.
         10
            The Court is aware of cases where many patients’ claims were combined into a single ERISA count. E.g.,
Texas Gen. Hosp., LP v. United Healthcare Servs., Inc., No. 3:15-cv-02096-M (BMGL), ECF No. 38 (N.D. Tex. Oct.
23, 2015); Exact Sci. Corp., v. Blue Cross & Blue Shield of N.C., No. 1:16-cv-00125 (NCT)(LPA), ECF No. 16
(M.D.N.C. June 10, 2016). The problem presented by the Amended Complaint is principally one of substance, not
form. In some of these other cases, the complaints contained much greater specificity concerning the subject matter


                                                         14
on fair notice of the patients whose rights are being asserted and the plans at issue in Count One.

To accomplish this purpose, the second amended complaint could, for example, identify the

assignor-patients whose rights are asserted in this action, although the names may be redacted so

long as an unredacted version is provided to United. There may be other identifiers which would

accomplish the same result, and the Court does not direct the precise manner by which the ERISA

claims should be re-pled. Nor does the Court require any particular format for presenting the

individual ERISA claims. The claims can be grouped by plan, or Mountainside could amend its

claim to allege a separate count for each patient whose rights are asserted. In whatever manner

Mountainside chooses to replead, the notice concerns at the core of Rule 8 must be adequately

addressed.

         Count Two: CUTPA/CUIPA

         The Court next addresses United’s argument that Count Two of the Amended Complaint

fails to state a claim under CUTPA/CUIPA. The thrust of United’s argument is that Count Two

simply reiterates the allegations against United and, in a purely conclusory fashion, labels this

conduct illegal without any explanation as to how it violates CUIPA. United also argues that

ERISA preempts this claim. Mountainside avers that it has pleaded a plausible CUTPA violation

and that Count Two is not preempted because it is based on United’s representations and

assurances during the course of their business relationship.



of the singular ERISA count and, therefore, did not raise Rule 8 concerns. E.g., Texas Gen. Hosp., LP, No. 3:15-cv-
02096-M (BMGL), ECF No. 38 at ¶¶ 41–43 & Exhibit A (appending and incorporating by reference a comprehensive
spreadsheet detailing the specific non-payments and underpayments at issue in the litigation, including the policy and
group numbers associated with each benefit claim at issue); Exact Sci. Corp., No. 1:16-cv-00125 (NCT)(LPA), ECF
No. 16 at ¶ 55 (appending and incorporating by reference a comprehensive spreadsheet detailing the specific underpaid
claims at issue in the litigation, including the subscriber identification number associated with each benefit claim at
issue). In other cases, the claim was pursued as a putative class action and, therefore, the lack of specificity in terms
of the precise claims at issue was more tolerable. E.g., High Street Rehabilitation, LLC v. Am. Specialty Health Inc.,
No. 2:12-cv-07243 (NIQA), ECF No. 91 (E.D. Pa. Dec. 23, 2015). Nevertheless, in light of the possible defenses
already identified by United, the Court has significant concerns about the feasibility of adjudicating all of
Mountainside’s ERISA claims in a single count.


                                                          15
       In Connecticut, the interplay between the CUTPA and CUIPA statutes is now well-settled.

CUTPA prohibits the use of “unfair methods of competition and unfair or deceptive acts or

practices in the conduct of any trade or commerce.” Conn. Gen. Stat. § 42-110b(a). It further

provides for a private right of action. Conn. Gen. Stat. § 42-110g(a). CUIPA, in turn, “prohibits

unfair business practices in the insurance industry and defines what constitutes such practices in

that industry,” but it “does not authorize a private right of action.” Artie’s Auto Body, Inc. v.

Hartford Fire Ins. Co., 317 Conn. 602, 623 (2015). The Connecticut Supreme Court has

determined, however, “that individuals may bring an action under CUTPA for violations of

CUIPA.” Id. “Because CUIPA provides the exclusive and comprehensive source of public policy

with respect to general insurance practices, . . . unless an insurance related practice violates CUIPA

or, arguably, some other statute regulating a specific type of insurance related conduct, it cannot

be found to violate any public policy and, therefore, it cannot be found to violate CUTPA.” State

v. Acordia, Inc., 310 Conn. 1, 37 (2013); accord Artie’s Auto Body, Inc., 317 Conn. at 624 (“as a

general rule, a plaintiff cannot bring a CUTPA claim alleging an unfair insurance practice unless

the practice violates CUIPA”). As a result, “the failure of the CUIPA claim is fatal to the CUTPA

claim.” Artie’s Auto Body, Inc., 317 Conn. at 624.

       In light of the foregoing, the Court begins its analysis by determining whether Count Two

plausibly alleges a CUIPA violation. Mountainside alleges that United violated CUIPA through a

variety of recoupment-related conduct, by forcing it to commence this lawsuit, and by “[i]nserting

and/or relying upon anti-assignment provisions in the United Plans as a means of attempting to

defeat out-of-network claims against United of the type asserted by Mountainside.” (Amended

Compl. at ¶ 48.) Although Mountainside asserts that this conduct violates CUIPA, this conclusory

allegation is not sufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Mountainside has not




                                                 16
identified, and the Court has not located, any provision of CUIPA that prohibits the conduct alleged

in Count Two. CUIPA does prohibit certain conduct with respect to claim settlement; Conn. Gen.

Stat. § 38a-816(6); but it does not contain any prohibitions with respect to an insurance company’s

use of offsetting to recoup overpayments to providers. CUIPA also prohibits insurance companies

from “compelling insureds to institute litigation to recover amounts due under an insurance

policy”; Conn. Gen. Stat. § 38a-816(6)(G); but even if United’s conduct falls within the scope of

this provision, which it likely does not, Mountainside has not alleged that United engaged in this

conduct “with such frequency as to indicate a general business practice”; id. § 38a-816(6). Finally,

CUIPA does not prohibit the use of or reliance on anti-assignment provisions in insurance policies

or benefit plans.

       Because Mountainside has failed to allege a plausible CUIPA violation, its CUTPA claim

necessarily fails. The deficiencies identified herein are not of the type that can be cured through

amendment, nor does Mountainside seek the opportunity to amend. Count Two is dismissed with

prejudice.

       Count Three: Negligent Misrepresentation and Count Four: Promissory Estoppel

       United seeks dismissal of Count Three and Count Four because they are vague and fail to

identify any false representations or promises made by United. Alternatively, United argues that

ERISA preempts these claims. Mountainside responds that it has adequately pleaded these claims

because it alleged that United promised to pay it a specific amount for its services. Because that

representation or promise creates an independent legal duty, Mountainside asserts that these claims

are not preempted by ERISA.

       “To establish liability for negligent misrepresentation, a plaintiff must be able to

demonstrate by a preponderance of the evidence: (1) that the defendant made a misrepresentation




                                                17
of fact (2) that the defendant knew or should have known was false, and (3) that the plaintiff

reasonably relied on the misrepresentation, and (4) suffered pecuniary harm as a result.” Stuart v.

Freiberg, 316 Conn. 809, 821–22 (2015) (internal quotation marks omitted). To prevail on a claim

for promissory estoppel in the ERISA context, a plaintiff must establish (1) “a promise,” (2)

“reliance on the promise,” (3) “injury caused by the reliance,” (4) “an injustice if the promise is

not enforced,” and (5) that “extraordinary circumstances” exist. Schonholz v. Long Island Jewish

Med. Ctr., 87 F.3d 72, 79 (2d Cir. 1996). “The promise must be sufficiently clear and definite

such that the promisor could reasonably expect to induce reliance.” Seitz v. J. C. Penney Prop.,

Inc., No. 3:15-cv-01131 (VAB), 2017 WL 4316874, at *6 (D. Conn. Sept. 28, 2017) (citing

D’Ulisse–Cupo v. Bd. of Dir. of Notre Dame High Sch., 202 Conn. 206, 213 (Conn. 1987)); accord

Schonholz, 87 F.3d at 79.

       Mountainside essentially relies upon the same representation or promise from United for

both claims — namely, a representation or promise to pay Mountainside a specific amount for

approved services. Mountainside has alleged that United promised to pay for the services at issue

and that it “relies upon United’s approvals in determining the percentage or amount of the services

provided to the patient/United Plan beneficiary, to directly bill to the client.” The Court infers

from these allegations that United communicates with Mountainside concerning the amount it will

pay for the proposed services. That representation or promise to pay is sufficient to state a

plausible claim for negligent misrepresentation and promissory estoppel.

       The Court must next decide whether ERISA completely preempts these causes of action as

a matter of law. In Aetna Health Inc. v. Davila, 542 U.S. 200 (2004), the Supreme Court

established a two-part test to determine whether a claim falls “within the scope” of § 502(a)(1)(B)

and, therefore, is completely preempted. Id. at 210; Montefiore Med. Ctr., 642 F.3d at 328.




                                                18
“Specifically, claims are completely preempted by ERISA if they are brought (i) by ‘an individual

[who] at some point in time, could have brought his claim under ERISA § 502(a)(1)(B),’ and (ii)

under circumstances in which ‘there is no other independent legal duty that is implicated by a

defendant’s actions.’ The test is conjunctive; a state-law cause of action is preempted only if both

prongs of the test are satisfied.” Montefiore Med. Ctr., 642 F.3d at 328 (quoting Davila, 542 U.S.

at 210) (citation omitted; footnote omitted).

       Under the Davila analysis, the Second Circuit has not adopted a per se rule regarding

whether and when ERISA preempts claims for negligent misrepresentation and promissory

estoppel. Compare Montefiore Med. Ctr., 642 F.3d at 332 (holding representations made by

insurance company during pre-approval process did not create a sufficiently independent legal

duty under Davila where the plan expressly required pre-approval process) with McCulloch

Orthopaedic Surgical Servs., PLLC v. Aetna Inc., 857 F.3d 141, 150–51 (2d Cir. 2017) (noting

that Montefiore did not adopt a per se preemption rule concerning statements made during pre-

approval process and holding that provider’s promissory estoppel claim was not preempted by

ERISA); see also id. at 149–50 (collecting cases holding that promissory estoppel claim was not

preempted by ERISA). The circumstances here are strikingly similar to those presented in

McCulloch.

       If, as United asserts, Mountainside has no derivative standing due to anti-assignment

provisions in some of the plans at issue, then clearly the first prong is not met with respect to those

claims. See id. at 146 (“McCulloch – an ‘out-of-network’ healthcare provider who plainly did not

have a valid assignment for payment – is not the type of party who can bring a claim pursuant to

§502(a)(1)(b)). Moreover, Mountainside has adequately pled “an independent legal duty” arising

out of the alleged promise to pay for services. See id. at 150–51 (holding promissory estoppel




                                                  19
claim was not preempted where it was based on insurer’s promise to reimburse at a specific rate,

not the specific terms of the plan). Whether that alleged duty is inextricably intertwined in the

benefit plans at issue, as was the case in Montefiore, must await further discovery and examination

of the plans at issue. United can renew its preemption claim by way of summary judgment.

       Count Five: Unjust Enrichment

       Finally, United seeks dismissal of Count Five because Mountainside is not alleged to have

conferred any benefit upon United, as is necessary to state a claim for unjust enrichment.

Mountainside responds that United was benefited by the services it rendered to United’s plan

beneficiaries and that such a benefit is sufficient to give rise to a claim for unjust enrichment. The

Court disagrees.

        To prevail on a claim of unjust enrichment, the plaintiff “must prove (1) that the defendant

was benefited, (2) that the defendant unjustly did not pay the plaintiff for the benefits, and (3) that

the failure of payment was to the plaintiff’s detriment.” Hall v. Bergman, 296 Conn. 169, 182 n.7

(2010) (alterations omitted; internal quotation marks omitted) (quoting Vertex, Inc. v.

Waterbury, 278 Conn. 557, 573 (2006)).         A right of recovery under the doctrine of unjust

enrichment is essentially based on principles of equity and restitution — “its basis being that in a

given situation it is contrary to equity and good conscience for one to retain a benefit which has

come to him at the expense of another.” Trenwick Am. Reinsurance Corp. v. W.R. Berkley Corp.,

138 Conn. App. 741, 753 (2012).

       In the Amended Complaint, Mountainside characterizes the “benefit” to United as the

recoupments or offsets made by United. Yet, in opposing the motion to dismiss, Mountainside

asserts that the benefit to United is Mountainside’s treatment of United’s plan beneficiaries.

Neither of these purported benefits is sufficient to state a plausible claim for unjust enrichment.




                                                  20
First, it is readily apparent that Mountainside confers no benefit upon United when United uses

self-help to recoup alleged overpayments. Such a claim defies logic.

       Second, courts have repeatedly held that providers cannot bring unjust enrichment claims

against insurance companies based on the services rendered to insureds. E.g., Air Evac EMS Inc.

v. USAble Mut. Ins. Co., No. 4:16-cv-00266 (BSM), 2018 WL 2422314, at *9 (E.D. Ark. May 29,

2018); Hialeah Physicians Care, LLC v. Conn. Gen. Life Ins. Co., No. 13-cv-21895 (JLK), 2013

WL 3810617, at *4 (S.D. Fla. July 22, 2013); Broad St. Surgical Ctr., LLC v. UnitedHealth Grp.,

Inc., No. 11-cv-02775 (JBS) (JS), 2012 WL 762498, at *8–*9 (D.N.J. Mar. 6, 2012); Adventist

Health Sys./Sunbelt Inc. v. Med. Sav. Ins. Co., No. 6:03-cv-01121 (PCF), 2004 WL 6225293, at

*6 (M.D. Fla. Mar. 8, 2004); see Encompass Office Sols., Inc. v. Ingenix, Inc., 775 F. Supp. 2d

938, 966 (E.D. Tex. 2011) (rejecting argument that quantum meruit claim could be sustained

because plaintiff “provided valuable services to United by rendering medical services to

individuals for whom United has a contractual obligation to pay health benefits”); Travelers

Indem. Co. of Connecticut v. Losco Grp., Inc., 150 F. Supp. 2d 556, 563 (S.D.N.Y. 2001)

(dismissing quantum meruit claim based on insurance company’s failure to pay full amount

demanded by contractor for services performed for insured). As one court aptly explained:

              It is counterintuitive to say that services provided to an insured are
              also provided to its insurer. The insurance company derives no
              benefit from those services; indeed, what the insurance company
              gets is a ripened obligation to pay money to the insured — which
              hardly can be called a benefit.

Travelers Indem. Co. of Conn., 150 F. Supp. 2d at 563. Although not binding, these decisions are

persuasive.

       Accordingly, Count Five is dismissed with prejudice.




                                               21
United’s Motion to Strike

       United also moves to strike Paragraphs 16 through 18 of the Amended Complaint because

the allegations contained therein are irrelevant and are intended only to disparage United.

Mountainside responds that these allegations are relevant to its claims, including its CUTPA claim,

and will not prejudice United.

       Under Rule 12(f), “[t]he court may strike from a pleading an insufficient defense or any

redundant, immaterial, impertinent, or scandalous matter.” “[T]he party moving to strike ‘bears a

heavy burden’ and must show that ‘(1) no evidence in support of the allegations would be

admissible; (2) the allegations have no bearing on the issues in the case; and (3) permitting

allegations to stand would result in prejudice to the movant.’” Walczak v. Pratt & Whitney, No.

3:18-cv-00563 (VAB), 2019 WL 145526, at *2 (D. Conn. Jan. 9, 2019) (quoting Tucker v. Am.

Int’l Grp., 936 F. Supp. 2d 1, 16 (D. Conn. 2013)). “Motions to strike under Rule 12(f) are

generally disfavored and will not be granted unless the matter asserted clearly has no bearing on

the issue in dispute. Furthermore, [t]o the extent that Defendants’ aim is to avoid unduly inflaming

and prejudicing the jury, the court may take into account that the Complaint will not be submitted

to the jury.” Walczak, 2019 WL 145526, at *2 (citations omitted; internal quotation marks

omitted); see also Gierlinger v. Town of Brant, No. 13-cv-00370 (AM), 2015 WL 3441125, at *1

(W.D.N.Y. May 28, 2015) (“[B]ecause striking a [part] of a pleading is a drastic remedy . . .

motions under Rule 12(f) are viewed with disfavor by the federal courts and are infrequently

granted.”).

       In Paragraph 16, Mountainside alleges that “United has a history of violating applicable

law to the detriment of patients and providers, particularly out-of-network healthcare providers

like Mountainside.”     It then discusses how several state attorney generals and insurance




                                                22
commissioners have investigated and taken issue with United’s Ingenix database, which it used to

set reimbursement rates for medical providers. The Court agrees with United that the Ingenix

litigation is irrelevant to this proceeding. As such, its only intended effect can be to prejudice

United and therefore it is stricken. Kent v. AVCO Corp., 815 F. Supp. 67, 71 (D. Conn. 1992)

(“‘References to other litigation and the context in which they are made, are improper and

irrelevant’ when they are asserted in an unrelated complaint before the court.” [quoting Reiter’s

Beer Distributors, Inc. v. Christian Schmidt Brewing Co., 657 F. Supp. 136, 145 (E.D.N.Y.

1987)]); see also Lynch v. Southampton Animal Shelter Found. Inc., 278 F.R.D. 55, 68 (E.D.N.Y.

2011) (“references to a preliminary investigation that is unrelated to the allegations in the

complaint and that did not result in ‘an adjudication on the merits or legal or permissible findings

of fact’ is immaterial as a matter of law and serves no purpose other than to inflame the reader”);

In re Merrill Lynch & Co., Inc. Research Reports Sec. Litig., 218 F.R.D. 76, 79 (S.D.N.Y.

2003) (“Similarly, references to an Attorney General’s conclusory report following a preliminary

investigation in a case that never was presented for nor reached an adjudication upon the merits,

are also immaterial under Rule 12(f).”).

       The Motion to Strike Paragraphs 17 presents a closer issue. The first half of Paragraph 17

focuses on the anti-assignment provisions in United’s plans and United’s (and other insurance

company’s) motivations in adding them to their benefit plans. Although this allegation might be

relevant to Mountainside’s claim that United’s use of anti-assignment provisions violates CUIPA,

the Court has already concluded that this conduct does not violate CUIPA and, therefore, this

allegation is also irrelevant. Accordingly, the Motion to Strike the first two sentences of Paragraph

17 is granted. The Motion to Strike is denied, however, as to the remainder of Paragraph 17, which

focus on United’s use of cross-plan offsetting to recoup losses. Those allegations are germane to




                                                 23
whether, as alleged, payments are owed for services rendered and go to the heart of Mountainside’s

request for declaratory relief in Count One and is not irrelevant as a result.

       Finally, United moves to strike Paragraph 18, which essentially describes the conduct at

issue in this case — i.e., United’s cross-plan offsetting to recoup purported overpayments made to

Mountainside. Because that allegation is clearly relevant to the claims and issues presented in the

Amended Complaint, the Motion to Strike is denied as to Paragraph 18.

Conclusion

       For the foregoing reasons, the Motion to Dismiss is GRANTED as to Counts Two and Five

with prejudice and GRANTED as to Count One without prejudice. The Motion to Dismiss as to

Counts Three and Four is DENIED. Mountainside may file an amended complaint consistent with

this decision on or before June 21, 2019.

       For the foregoing reasons, the Motion to Strike Paragraph 16 is GRANTED. The Motion

to Strike the first two sentences of Paragraph 17 is GRANTED. The Motion to Strike the

remaining allegations in Paragraph 17 and Paragraph 18 is DENIED.

       SO ORDERED at Bridgeport, Connecticut, this 7th day of May 2019.


                                                /s/ Kari A. Dooley
                                               KARI A. DOOLEY
                                               UNITED STATES DISTRICT JUDGE




                                                 24
